         Case 2:19-cv-03454-JHS Document 25 Filed 03/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MAURICIO JOSE BEDOLLA CAMACHO,

                          Petitioner,
                                                             CIVIL ACTION
          v.                                                 NO. 19-3454

 MARK GARMAN, et al.,

                          Respondents.


                                           ORDER

       AND NOW, this 23rd day of March 2021, upon consideration of Petitioner’s Petition for

a Writ of Habeas Corpus (Doc. No. 1), Petitioner’s Memorandum of Law and Fact in Support of

the Petition (Doc. No. 9), Respondents’ Answer to the Petition (Doc. No. 11), Respondents’

Supplemental Answer to the Petition (Doc. No. 15), the Report and Recommendation of United

States Magistrate Judge Linda K. Caracappa (Doc. No. 16), Petitioner’s Objections to the Report

and Recommendation (Doc. No. 19), Petitioner’s Amended Objections to the Report and

Recommendation (Doc. No. 21), the pertinent state court record, and in accordance with the

Opinion of the Court issued this day, it is ORDERED as follows:

   1. The Report and Recommendation (Doc. No. 16) is APPROVED AND ADOPTED.

   2. The Petition for a Writ of Habeas Corpus (Doc. No. 1) is DENIED.

   3. A Certificate of Appealability SHALL NOT issue because, based on the analysis contained

       in the Magistrate Judge’s Report and Recommendation, as approved and adopted by this

       Court, a reasonable jurist could not conclude that the Court is incorrect in denying and

       dismissing the Habeas Petition. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

       473, 484 (2000).



                                              1
      Case 2:19-cv-03454-JHS Document 25 Filed 03/23/21 Page 2 of 2




4. The Clerk of Court shall close this case for statistical purposes.



                                                  BY THE COURT:


                                                  /s/ Joel H. Slomsky_ _ _ _
                                                  JOEL H. SLOMSKY, J.




                                             2
